NO. 07-11-0148-CR
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL A
 
APRIL 28, 2011
______________________________
 
 
THOMAS WYATT, APPELLANT
 
V.
 
THE STATE OF TEXAS, APPELLEE
 
_________________________________
 
FROM THE 427TH DISTRICT COURT OF TRAVIS
COUNTY;
 
NO. D-1-DC-08-205299; HONORABLE JIM CORONADO, JUDGE
 
_______________________________
 
Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
            Pending before this
Court is Appellant's Motion to Dismiss Appeal in
which he represents that after consultation with his attorney, he no longer
wishes to pursue this appeal.  As
required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion
is signed by Appellant and his attorney. 
No decision of this Court having been delivered, the motion is granted
and the appeal is dismissed.  No motion
for rehearing will be entertained and our mandate will issue forthwith.
                                                                                    Patrick
A. Pirtle
                                                                                          Justice
 
Do not publish.


lly and
factually sufficient to support the court’s finding that the home of J.W.M. did not provide
him the statutorily specified resources for meeting the conditions of a probation order. 
J.W.M. has not demonstrated the juvenile court abused its discretion by committing him
to TYC.  We overrule J.W.M.’s first and second issues.
Conclusion
          Having overruled the two issues J.W.M. presents, we affirm the judgment of the trial
court.
 
                                                                           James T. Campbell 
                                                                                   Justice